Case 7:21-cv-04450-NSR Document 1-1 Filed 05/18/21 Page 1 of 13

Exhibit

 

 

 

 
 

Case 7 21-cv- = = 21 Page
FILED: ROCKLAND COUNTY CLERR 10) 5173020 11-05 AM Fe Fubtixd Ro. 034871/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF ROCKLAND
Index No.:
JAMES C. FOGG, Date Purchased:
SUMMONS
Plaintiff,
Plaintiff designates Rockland
-against- County as the place of trial.
The basis of venue is:
WALMART INC. Defendant Address
Walmart
Defendants. 250 NY-59

Suffern, NY 10901

 

To the above named Defendant(s):

You are hereby summoned to answer the complaint in this action, and to serve a copy of
your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
on the plaintiff's attorneys within twenty days after the service of this summons, exclusive of the
day of service, where service is made by delivery upon you personally within the state, or, within
30 days after completion of service where service is made in any other manner. In case of your
failure to appear or answer, judgment will be taken against you by default for the relief demanded
in the complaint.

Dated: New York, New York

October 21, 2020 Seen. =

7 Sean Connelly, Esq. CL )

Seigel Law, LLC

400 Rella Blvd. Suite 165
Suffern, NY 10901

(845) 533-0192

To: Walmart
250 NY-59
Suffern, NY 10901

1 of 7
 

NYSCEF DOC. NO.

 

(21 Pagersti@htRo. 034871/2020
1 RECEIVED NYSCEF: 10/21/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF ROCKLAND
JAMES C. FOGG, Index No.:
Plaintiff, Date Purchased:
i VERIFIED COMPLAINT
-against-
WALMART INC.
Defendants.

 

Plaintiff, JAMES C. FOGG by his attorneys, SEIGEL LAW LLC, complaining of the
Defendant, respectfully alleges, upon information and beliefs:
1. That at all times herein mentioned, Plaintiff was, and still is, a resident of Bergen

County, State of New Jersey.

2. That the cause of action alleged herein arose in Rockland County, City of Suffern,
and State of New York.
3. That this action falls within one or more of the exceptions set forth in CPLR

§1602.

4, That at all times herein mentioned, the Defendant, WALMART INC., was, and
still is, a domestic business corporation duly incorporated under the laws of State of New York.

5. That this action is being commenced within one year and ninety days after accrual
of this cause of action, or within the time allowed by law.

6. That on January 4, 2020, and at all times herein mentioned the Defendant
WALMART INC. owned and operated a Retail Store, commonly known as Walmart Store

#2905 which was located at 250 NY-59, Suffern, New York along with the walkways, sidewalks,

2 of 7
 

FILED: ROCK
NYSCEF DOC. NO.

/21 Page Abtsl&o. 034871/2020
RECEIVED NYSCEF: 10/21/2020

 

pathways, all manners of ingress and egress to and from the premises as well as the floors, mats,
carpets and entranceways.

7. That on January 4, 2020, and at all times herein mentioned, Defendant, owned the
aforementioned premises.

8. That on January 4, 2020, and at all times herein mentioned, the Defendant
operated the aforementioned premises.

9. That on January 4, 2020, and at all times herein mentioned, the Defendant
managed the aforementioned premises.

10. That on January 4, 2020, and at all times herein mentioned, the Defendant,
maintained the aforementioned premises.

11. That on January 4, 2020, and at all times herein mentioned, the Defendant,
controlled the aforementioned premises.

12. That on January 4, 2020, and at all times herein mentioned, the Defendant,
WALMART controlled the aforementioned premises.

13. That on January 4, 2020, and at all times herein mentioned, the Defendant,
inspected the aforementioned premises.

14. That on January 4, 2020, and at all times herein mentioned, the Defendant,
repaired the aforementioned premises.

15, That on January 4, 2020, and at all times herein mentioned, it was the duty of
Defendant to maintain the premises in a safe manner so that the general public and business

invitees would have safe ingress and egress to and from the premises.

3 of 7
 

Case 7:2 1ecv- _ <1 Ej 21
FILED: ROCKLAND COUNTY CLERR 10/1 73020 11765 AM) > PA0CmBLA Ho. 034871/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

16. That at all times hereinafter mentioned, the Defendant, WALMART was
negligent in the special use of the premises and appurtenances and fixtures and mats and rugs
thereto, located at the premises.

17. That at all times hereinafter mentioned, said defective condition was a result of
the Defendant, WALMART?’ negligence and special use of the premises and appurtenances and
mats and rugs fixtures thereto, located at the premises.

18. That at all times hereinafter mentioned, said defective condition was a result of
the Defendant, WALMART?’s special use of the premises and appurtenances and rugs and mats
and fixtures thereto, located at the premises.

19. That on January 4, 2020, and at all times herein mentioned, it was the duty of
Defendants to maintain the entrance and exits and the appurtenances thereto in a reasonably safe

condition.

20. That the defendant WALMART INC failed to maintain the premises in a
reasonably safe condition.

21. ‘That on January 4, 2020, and for a period of time prior thereto, a dangerous,
hazardous, bunched up Mat/Carpet at or near the entrance to the store which created a change of
elevation and constituted a tripping hazard.

22. That the Defendants affirmatively caused, created or contributed to these
conditions through the negligent repairs that the Defendants or the Defendants’ agents performed
upon the aforementioned conditions.

23. That said condition was caused, created or contributed to by actions of the
Defendant, their employees, servants, licensees, agents, assignees, or others acting on
Defendants’ behalf.

24. That said condition was caused, created or contributed to by actions of the

4 of 7
    

FILED: LAI (21 Page GuioxtRo. 034871/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

Defendant, WALMART their employees, servants, licensees, agents, assignees, or others acting
on Defendants’ behalf.

25, That said condition was known to the Defendant its employees, servants,
licensees, agents, assignees, or others acting on Defendant’s behalf, or the Defendant, its
employees, servants, licensees, agents, assignees, or others acting on Defendant’s behalf, should
have known of said condition had the Defendant exercised reasonable care.

26. That the Defendants had an opportunity to correct said condition and yet failed to
do so properly and/or timely.

27. On January 4, 2020, Plaintiff, JAMES FOGG, was lawfully on the aforesaid
premises.

28. That on January 4, 2020, Plaintiff, JAMES FOGG, was a lawful pedestrian at the
above-mentioned location.

29. That on January 4, 2020, Plaintiff, JAMES FOGG, was at the above-mentioned
location in his capacity as a business invitee.

30. That, upon information and belief, Defendants had constructive notice of these
defective conditions prior to January 4, 2020.

31. That, upon information and belief, Defendants had actual notice of these defective
conditions for at least fifteen (15) days prior to January 4, 2020. .

32. Defendants had prior written notice of this defective condition for at least fifteen
(15) days prior to January 4, 2020.

33, That the defective conditions constituted a significant structural and/or design
defect.

34. That the Defendants caused and created this defect through their affirmative

5 of 7
FILED: ROCKLAN ? | (3/21 PageriOthddo. 034871/2020

 

 

NYSCEF DOC. NO.

1 RECEIVED NYSCEF: 10/21/2020

negligence.

35. That no negligence on the part of the Plaintiff contributed to the occurrence
alleged herein in any manner whatsoever.

36, That because of the above stated premises, Plaintiff, JAMES FOGG, was caused
to sustain serious injuries and to have suffered pain; that these injuries and their effects will be
permanent; and as a result of said injuries Plaintiff has been caused to incur, and will continue to
incur, expenses for medical care and attention; and, as a further result, Plaintiff was, and will
continue to be, rendered unable to perform Plaintiff's normal activities and duties and has
sustained a resultant loss therefrom.

37. That by reason of the foregoing, Plaintiff, JAMES FOGG, was damaged in a
sum which exceeds the jurisdictional limits of all lower courts which would otherwise have
jurisdiction.

WHEREFORE, Plaintiff demands judgment against the Defendants herein, in a sum
exceeding the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

together with the costs and disbursements of this action.

Dated: Suffern, New York
October 21, 2020

f J. Sean Connelly, Esq.
SEIGEL LAW
Attorneys for Plaintiff
JAMES C. FOGG
400 Rella Blvd, Suite 165
Suffern, New York
(212) 226-2128

6 of 7
 

FILED: ROCKLAN

NYSCEF DOC. NO.

(21 PageSiGhdho. 034871/2020
1 RECEIVED NYSCEF: 10/21/2020

ATTORNEY'S VERIFICATION

J. SEAN CONNELLY, ESQ., an attorney duly admitted to practice before the Courts of the
State of New York, affirms the following to be true under the penalties of perjury: I am an
attorney at SEIGEL LAW, attorneys of record for Plaintiff, JAMES FOGG.

I have read the annexed COMPLAINT and know the contents thereof, and the same are true
to my knowledge, except those matters therein which are stated to be alleged upon information
and belief, and as to those matters I believe them to be true. My belief, as to those matters therein
not stated upon knowledge, is based upon facts, records, and other pertinent information
contained in my files.

This verification is made by me because Plaintiff is not presently in the county wherein I
maintain my offices.

DATED: Suffern, New York
October 21, 2020

 

J. Sean Connelly

7 of 7
 

Case 7:21-cv-04450-N = j /21 Page
(FILED: ROCKLAND COUNTY CLERR 12 6273020 02°12 pi Det fo. 034871/2020

 

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/02/2020
WM 20-490 AB
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND
wee eee eee eee nee eee x
JAMES C. FOGG, Index No.: 034871/2020
Plaintiff,
-against- VERIFIED ANSWER
WALMART INC.,
Defendant.
-- ---- xX

 

The defendant, WAL-MART STORES EAST, LP i/s/h/a WALMART INC., by its
attorneys, BRODY, O’CONNOR & O’CONNOR, ESQS., answering the Verified Complaint herein
states upon information and belief:

FIRST: Defendant denies having knowledge or information sufficient to forma belief
as to the allegations set forth in paragraphs marked “1”, and “2”, and each and every part thereof.

SECOND: Defendant denies the allegations set forth in paragraph marked “3”, and
respectfully refers all questions of law to the trial Court.

THIRD: Defendant denies the allegations set forth in paragraph marked “4”, except
admits that WAL-MART STORES EAST, LP is a foreign limited partnership registered to do and
doing business in the State of New York, leaving all questions of fact to the trier of fact and all
questions of law to the Court.

FOURTH: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “5”, and each and every part thereof.

FIFTH: Defendant denies the allegations set forth in paragraphs marked “6”, “7”, “8”,

“g” “10, “11, “12”, “13”, and “14”, except admits that WAL-MART STORES EAST, LP is a

1 of 5
 

Case Be OPER 13 Oe eso 0319 DIA = = = 21 Page
(FILED: ROCKLAND COUNTY CLERK 1 02: P Ge Heke. 034871/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/02/2020

sublessee of that portion of the premises comprising the Wal-Mart store in Suffern, New York and
is the operator of that Wal-Mart store, leaving all questions of fact to the trier of fact and all questions
of law to the Court.

SIXTH: Defendant denies the allegations set forth in paragraph marked “15”, and
respectfully refers all questions of Jaw to the trial Court.

SEVENTH: Defendant denies the allegations set forth in paragraphs marked “16”,
and “17”, and each and every part thereof.

EIGHTH: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “18”, and each and every part thereof.

NINTH: Defendant denies the allegations set forth in paragraph marked “19”, and
respectfully refers all questions of law to the trial Court.

TENTH: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “20”, and each and every part thereof.

ELEVENTH: Defendant denies having knowledge or information sufficient to form
a belief as to the allegations set forth in paragraph marked “21”, and each and every part thereof.

TWELFTH: Defendant denies having knowledge or information sufficient to form
a beliefas to the allegations set forth in paragraph marked “22”, “23”, “24”, “25”, and “26”, and each
and every part thereof.

THIRTEENTH: Defendant denies having knowledge or information sufficient to form
a belief as to the allegations set forth in paragraphs marked “27”, “28”, and “29”, and each and every
part thereof.

FOURTEENTH: Defendant denies having knowledge or information sufficient to

forma belief as to the allegations set forth in paragraph marked “30”, “31”, “32”, “33”, and “34”, and

2 of 5
    

FILED: B21 Page dtpe@kit. 034871/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/02/2020

each and every part thereof.

FIFTEENTH: Defendant denies having knowledge or information sufficient to form
a beliefas to the allegations set forth in paragraphs marked “35”, “36”, and “37”, and each and every
part thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

 

SIXTEENTH: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should be
diminished in the proportion which the culpable conduct and/or contributory negligence and/or
assumption ofrisk attributable to the plaintiff bears to the culpable conduct and/or negligence which
caused the damages.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

 

SEVENTEENTH: Inthe event that plaintiffrecovers judgment against this answering
defendant and it is determined that plaintiff's damages were caused in whole or in part by two or
more joint tortfeasors, then defendant’s lability herem for non-economic loss may not exceed its
equitable share of said damages in accordance with its relative culpability, as provided by Section
1601 of the CPLR.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

EIGHTEENTH: Plaintiff's recovery, if any, shall be reduced by the amount of any
collateral payments received, in accordance with CPLR Section 4545.

WHEREFORE, defendant, WAL-MART STORES EAST, LP i/s/h’a WALMART
INC., requests judgment dismissing the Complaint herein, together with costs and disbursements of
this action.

Dated: Northport, New York
December 1, 2020

3 of 5
FILED: ROCKLAND COUNTY CLERK 1 ( : 21 Page ipa tn. 034871/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/02/2020

Yours, etc.

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant

By:

 

 

PATRICIA A. O’>CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: WM 20-490 AB

TO: SEIGEL LAW, LLC
Attorneys for Plaintiff
400 Rella Boulevard, Suite 165
Suffern, New York 10901
(845) 533-0192

4 of 5
    

FILED: 21 Page fepe@k lie. 034871/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/02/2020

AFFIRMATION BY ATTORNEY

 

The undersigned, an attorney admitted to practice in the Courts of the State of New
York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant has
read the foregoing Verified Answer and knows the contents thereof; that the same is true to the
affirmant’s knowledge, except as to the matters therein stated to be alleged on information and behef,
and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and not
by the defendant is that defendant is a foreign limited partnership.

The grounds of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations and
conferences had with the defendant.

The undersigned affirms that the foregoing statements are true under the penalties of
perjury.

Dated: Northport, New York

 

PATRICIA A. O’CONNOR

5 of 5
